Citation Nr: 0727669	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-41 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January to February 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2007 a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat. 

2.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to a stressor event in 
service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a letter in October 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although full VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  He is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.

While the veteran did not receive timely notice regarding 
ratings of the disability on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of the disability nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by the untimeliness of 
such notice.

The veteran's service medical and personnel records are 
associated with the claims file, as are VA treatment records.  
He has not identified any pertinent records that remain 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim.

B.		Factual Background

The veteran's service medical records contain no mention of 
psychiatric complaints, findings or diagnoses.  In a January 
1973 statement (obtained for purposes of substantiating his 
request for discharge), the veteran reported his extensive 
history of drug abuse.  He stated that he used marijuana, red 
devils (pills), Christmas trees, speck-a-berries, yellow 
jackets, cough syrups, and LSD  He stated that the reason he 
wanted out of the Navy was because he could not adjust to the 
"Navy way of life".  He stated that he probably would 
continue to use illegal substances following discharge from 
the military.  Another record included in the personnel 
records documented the veteran on an unauthorized absence 
wherein he went to the cafeteria and consumed large 
quantities of beer, then proceeded to a bowling alley where 
he consumed more beer and then used marijuana.  A February 
1973 record notes that the veteran had difficulty with 
authority and discipline; and that his refusal to swim 
appeared to be a characteristic way of behaving.  The DD Form 
214 reflects that he was discharged because of fraudulent 
entry. 

VA treatment records from Memphis and Puget Sound, show 
extensive treatment for, among others, alcohol and cocaine 
dependence and marijuana use.  There was also a noted history 
of bipolar disorder and schizophrenia.

Phoenix VA treatment records from June to October 2004 show 
diagnoses of PTSD.  On September 2004 VA mental health 
evaluation, the veteran reported that he witnessed his friend 
drown when he was 8 years old.  He stated that he was 
traumatized again in the military when he was forcibly thrown 
into deep water in order to learn how to swim.  He also 
reported that he used alcohol and cocaine. Examination 
revealed, that he had an easy startle response; he reported 
intrusive thoughts, memories and feelings; he denied suicidal 
or homicidal ideation; he was alert and oriented in all 
spheres; he was casually attired and adequately groomed.  He 
exhibited good eye contact.  His speech was relevant with 
normal qualities.  His affect was appropriate.  The Axis I 
diagnoses were PTSD delayed/chronic, depressive disorder not 
otherwise specified, alcohol dependence and cocaine abuse.

In his November 2004 PTSD questionnaire, the veteran 
reiterated that when he was a young boy he witnessed the 
drowning of his best friend.  He stated that he explained all 
this to his Commanding Officer, but on the day he was to 
learn how to swim, he was pushed into 15 feet of water and 
subsequently panicked.  He indicated that became deeply 
depressed (as he had memories of his friend drowning).

At his April 2007 Travel Board hearing, the veteran testified 
that he was discharged from service because he was told he 
had a problem with authority figures.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

Postservice medical evidence shows PTSD is diagnosed.  
However, that of itself is insufficient to establish service 
connection for such disability.  What is also needed is 
credible evidence that a stressor event in service actually 
occurred.  38 C.F.R. § 3.304(f).  Since it is not shown that 
the veteran engaged in combat, there must be corroborative 
supporting evidence that the alleged stressor event in 
service actually occurred.  See Cohen, 10 Vet. App. at 128.

The veteran has reported that he experienced extreme 
depression and flashbacks regarding his friend's death, after 
he was forced into 15 feet deep water while learning to swim 
in the military.  There is no evidence in the record to 
support this alleged stressor.  Furthermore, the veteran made 
no mention of this in his January 1973 statement (a statement 
that was obtained for purposes of substantiating his request 
for discharge).  In fact, the only reference to swimming 
noted in the records indicates his refusal to do so and 
relates such behavior to his problems with authority and 
discipline.  Moreover, contemporeanous records clearly 
demonstrate that his discharge from military service was 
fueled by alcohol and drug abuse.

While the record contains diagnoses of PTSD, these are based 
on the veteran's self-reported history of a stressor event 
that has not been confirmed.  As noted above, this history is 
not considered credible.  Without credible supporting 
evidence of an in-service stressor, a diagnosis of PTSD of 
itself is insufficient to establish that the PTSD is service 
related.  The veteran's own statements and contentions that 
he has PTSD due to traumatic events (thrown in the pool and 
forced to swim) in service are not competent evidence.  As a 
layperson, he lacks the requisite training to provide a 
competent opinion regarding medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without sufficient evidence to corroborate the veteran's 
claimed in-service stressor,  the Board has no basis on which 
to grant service connection for PTSD.  The preponderance of 
the evidence is against this claim and it must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


